FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-525-33 HANGOVER JOE’S HOLDING CORPORATION (Exact name of the registrant as specified in its charter) Colorado 20-8097439 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 9457 S. University #349 Highlands Ranch, CO 80126 (Address of principal executive offices) 303-872-5939 Telephone number, including Area code (Former Address of principal executive offices) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting Company x There were 122,591,301 shares of the registrant's $0.001 par value common stock outstanding as of May 17, 2013 HANGOVER JOE’S HOLDING CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2013 CONTENTS PART I – Financial Information Page Item 1.Financial statements 2 Consolidated financial statements (unaudited): 2 Consolidated balance sheetsat March 31, 2013 and December 31, 2012 2 Consolidated statements of operations for the three months ended March 31, 2013 and March 31, 2012 3 Consolidated statement of changes indeficit for the three months ended March 31, 2013 4 Consolidated statements of cash flowsfor the three months ended March 31, 2013 and March 31, 2012 5 Notes to consolidated financial statements 6 Item 2. Management’s discussion and analysis of financial condition and results of operations 19 Item 3.Quantitative and qualitative disclosures about market risk 22 Item 4. Controls and procedures 22 PART II – Other Information Item 1A. Risk factors 23 Item 2. Unregistered sales of equity securities and use of proceeds 23 Item 5.Other information 23 Item 6. Exhibits 23 1 HANGOVER JOE'S HOLDING CORPORATION CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventory Prepaid expenses Debt issuance costs, net - Total current assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Debt financing facilities Payable to shareholder Mandatorily redeemable Series Bpreferred stock - Note payable - related party Total current liabilities LONG TERM LIABILITIES Long term portion of note payable - related party - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES DEFICIT Preferred stock: $0.10 par value; authorized shares-10,000,000 Series A; 425,000 authorized shares, 87,501 and 87,501 shares issued and outstanding, respectively Common stock; $0.001 par value; 150,000,000 authorized shares, 122,591,301 and 120,846,348 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Totaldeficit ) ) TOTAL LIABILITIES AND DEFICIT $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 HANGOVER JOE'S HOLDING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Quarter Ended March 31, NET SALES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Selling and marketing General and administrative Management fees - related party - Total operating expenses LOSS FROM OPERATIONS ) ) OTHER EXPENSE Interest expense ) ) NET LOSS $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) * Basic and diluted weighted average common shares outstanding *Less than ($0.01) per share The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 HANGOVER JOE'S HOLDING CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN DEFICIT FOR THE QUARTER ENDED MARCH 31, 2013 (Unaudited) Preferred Stock Additional Common Stock Series A paid-in Accumulated Shares Amount Shares Amount capital deficit Total Balances, January 1, 2013 $ ) $ ) Common shares returned by founder ) ) - Common shares issued for accrued settlement costs - - - Common shares issued for debt financing costs - - Common shares issued for accrued consulting services - - - Common shares issued for settlement 50 - - - Warrants to acquire common shares issued for investor relations services - Net loss - ) ) Balances, March 31, 2013 $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 HANGOVER JOE'S HOLDING CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Quarter Ended March 31, CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Contributed services - Amortization of prepaid consulting paid for in stock - Amortization of debt issuance costs - Warrant issued for services - Settlement costs to dissenting shareholder - Depreciation expense Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) ) Deposits - Inventory Accounts payable Accrued expenses ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of a warrant - Payment made to dissenting shareholder ) - Borrowings under revolving credit facility - Payments on revolving credit facility ) - Borrowings (payments) under inventory financing payable ) Cash paid for debt issuance costs ) - Redemption of Series B Preferred Stock ) - Advances (paid to) received from related party - ) Withdrawals - ) Net cash provided by (used in)financing activities ) Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Interest paid $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH ITEMS Mandatorily Redeemable Preferred Stock Issued for Debt Issuance Costs $ $
